Pee Cukiam.
The certiorari in this case brings under review an assessment of lands, buildings and furniture for the year 1923 of property located in Sea Isle City, Cape May county. It is claimed the property is exempt from taxation. The property is used by the sisters to recuperate during the summer vacation, each sister paying $7 per week while there. The assessment was confirmed by the Cape May county board of taxataion and the state board of taxes and assessment. It is quite unnecessary to recite the facts. We think the property does not fall within the provisions of the statute permitting exemptions from taxation.
The assessment is therefore confirmed, and the writ of certiorari dismissed.